The rulings in Wood v. State, 68 Ga. App. 43 (21 S.E.2d. 915), are controlling on the issues in the present case. The sentence here denominated in the orders of the judge as a suspended sentence was, in effect, under the statutes of this State, a probated sentence, and was served outside the confines of the jail or public works, and could not thereafter be put in execution on the theory that it was merely a suspended sentence.
                        DECIDED OCTOBER 22, 1942.
The defendant pleaded guilty on September 14, 1939, to the crime as charged. On September 15, 1939, he was sentenced to serve twelve months on the public works and six months in jail. A part of said sentence was to be suspended on certain conditions. On September 23, 1939, the court modified the sentence and ordered that the entire sentence be "suspended until further order of the court, provided all jail fees be *Page 203 
paid from September 5, 1939, to date of being turned out of and released from custody." On March 26, 1942, the court passed an order seeking to revoke the suspended sentence of September 23, 1939, and ordering that the twelve months sentence on the public works and the six months jail sentence passed on September 15, 1939, be put in execution as of March 26, 1942.
The ruling in Wood v. State, supra, controls the issues in the instant case. The twelve months sentence on the public works and the six months jail sentence originally passed were, under the ruling in the Wood case, served on probation outside the confines of the jail or public works before the order of March 26, 1942.
Judgment reversed. Broyles, C. J., and Gardner, J., concur.